Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147639 & (66)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  BARBARA J. WAMSLEY,                                                                                                Justices
           Plaintiff-Appellee/
           Cross-Appellant,
  v                                                                SC: 147639
                                                                   COA: 309802
                                                                   Cheboygan CC: 10-008084-CH
  CHEBOYGAN COUNTY ROAD COMMISSION,
             Defendant-Appellant/
             Cross-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
         d1118
                                                                              Clerk